Citation Nr: 1820912	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12 30-820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for a left hip disability, rated 20 percent disabling prior to August 26, 2017, and a combined 40 percent from August 26, 2017.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1987 to April 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a June 2016 decision, the Board denied an increased rating in excess of 20 percent for a left hip disability.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  The decision was vacated and remanded pursuant to a January 2017 Joint Motion for Remand (JMR).  Pursuant to the JMR, the case was again remanded by the Board in May 2017.  Following remand, the RO scheduled a VA examination based on which, in a December 2017 rating decision, the rating of left hip disability was separated into individual ratings for limitation of extension, flexion, and other impairment of the thigh.  The combined rating increased to 40 percent.  As the Veteran has not withdrawn his appeal and the ratings are less than the maximum under the applicable criteria, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to August 26, 2017, the Veteran's left hip disability was primarily manifested by pain, crepitus and ranges of motion that were, at worst, flexion to 90 degrees, extension to 0 degrees, abduction that was not lost beyond 10 degrees and adduction that was not limited such that the Veteran could not cross his legs; without limitation of rotation such that the Veteran could not toe-out more than 15 degrees; which was productive of no more than moderate impairment.  

2.  As of August 26, 2017, the Veteran's left hip disability has been primarily manifested during a flare-up as pain and limitation of ranges of motion flexion to 40 degrees, extension to 0 degrees, abduction to 10 degrees and adduction to 0 degrees, with adduction limited to such an extent that the Veteran could not cross his legs and external and internal rotation limited to 0 degrees; without documentation of nonunion or ankylosis of the hip joint.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for residuals of a left femur fracture with arthritis of the left hip were not met prior to August 26, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5010, 5255 (2017).  

2.  The criteria for an increased rating in excess of a combined 40 percent for residuals of a fracture of the left femur with arthritis of the left hip have not been met as of August 26, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Codes 5251, 5252, 5253 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Hip Disability.  

The Veteran contends that his left hip disability is more disabling than currently evaluated.  During testimony before the undersigned in April 2016, he related that he had always been active as a swimmer and bicyclist, but could no longer participate in those activities.  He asserted that he had marked disability of the hip joint that should warrant a 30 percent rating.  

Service connection for a left hip disability was awarded in a April 1989 rating decision of the RO.  At that time, a 10 percent initial rating was awarded under Code 5010 (for traumatic arthritis) and Code 5255 (for impairment of the femur, with malunion).  The rating was increased to 20 percent under these same codes in an October 1998 rating decision.  The Veteran submitted a claim for increased rating in November 2010.  As noted, the 20 percent rating was maintained until the December 2017 rating, when separate ratings were awarded, based on a VA examination on August 26, 2017.  Specifically, a 10 percent rating was assigned for extension of the thigh limited to 5 degrees; a 10 percent rating was assigned for flexion of the thigh limited to 45 degrees; and a 20 percent rating was assigned for impairment of the thigh with limitation of abduction where motion is lost beyond 10 degrees.  

Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Code 5253 provides ratings based on impairment of the thigh based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Code 5255 provides ratings based on malunion of the femur.  With slight knee or hip disability a 10 percent evaluation is warranted.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a.

The terms "moderate" and "marked" are not defined in the VA Schedule. Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in January 2011.  At that time, it was noted that the Veteran was being evaluated for traumatic arthritis of the left hip, status post (s/p) surgery for a fracture of the left acetabulum and trochanter.  It was noted that the Veteran had sustained this fracture in a motor vehicle accident and that since the surgery, his disorder had been stable.  Review of symptoms showed no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups.  The Veteran did complain of pain.  It was reported that the Veteran was able to stand for up to one hour, and walk between 1/4 and 1 mile.  He did not use an assistive device.  He reported having been very active in the past, but had recently stopped running and bicycling on his physician's advice.  Gait was normal, but there was some crepitation with range of motion.  Range of motion was noted to be flexion from 0 to 100 degrees, extension from 0 to 20 degrees, and abduction from 0 to 40 degrees.  The Veteran could cross his left leg over his right and could toe out to over 15 degrees.  There was objective evidence of pain with active motion on the left side and on repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was a nonpainful, superficial scar that was no indurated or inflexible, adherent to the underlying tissue, or pigmented.  X-ray studies showed s/p open reduction internal fixation (ORIF) of healed fractures of the left acetabulum and greater trochanter without hardware complication, extensive heterotopic bone formation about the left lateral acetabulum, and posttraumatic osteoarthrosis of the left hip.  An MRI study showed no evidence of acute fracture or avascular necrosis (AVN).  It was noted that the Veteran was not currently employed in his usual occupation as an accountant or auditor, but was seeking employment.  The diagnosis was traumatic arthritis of the left hip following surgery for fracture of the acetabulum and greater trochanter of the femur.  The examiner opined that this had no significant effect on his usual occupation and did not interfere with his usual daily activities.  

An examination was conducted by VA in May 2014.  At that time, the diagnosis was osteoarthritis of the left hip, s/p ORIF fracture of the left acetabulum.  Range of motion of the left hip was reported to be flexion to 90 degrees with painful motion beginning at 90 degrees.  Extension was to 0 degrees with pain beginning at 0 degrees.  Abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  There was no limitation of rotation such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran did have functional loss of the hip with less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing or weight bearing.  There was localized tenderness on the left.  Strength was normal.  There was no ankylosis, malunion, or nonunion of the femur; a flail hip joint; or leg length discrepancy.  There was a surgical scar, but it was not painful, unstable, or measured greater than 39 cm2.  The Veteran did not utilize an assistive device.  An MRI of the left hip confirmed that there was no evidence of AVN.  The disability would impact employment to the extent that activities that involved prolonged walking, standing, or running were precluded.  Regarding functional impairment during flare-ups, the examiner opined that there was no accurate way to either scientifically or orthopedically estimate the specific degree of loss of range of motion during a flare.  Finally, it was stated that the Veteran's use of non-narcotic analgesia and stretching exercises were appropriate for treatment.  

An examination was conducted by VA on August 26, 2017.  At that time, the diagnoses were degenerative arthritis of the left hip, left hip strain and s/p left hip fracture.  The Veteran reported having flare-ups of his left hip where he was unable to do activities of daily living, feeling weak and fatigued with limited mobility and an inability to maintain positions.  He reported having functional loss in that he stated that he could not work or run due to an inability to maintain positions, weakness and fatigue.  Range of motion was reported to be flexion from 0 to 85 degrees; extension from 0 to 5 degrees, abduction from 0 to 20 degrees, adduction from 0 to 15 degrees, external rotation from 0 to 45 degrees, and internal rotation from 0 to 15 degrees.  Adduction was not limited such that he was not able to cross his legs.  Abnormal range of motion did not contribute to a functional loss.  Pain was exhibited in all ranges of motion.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  The examiner did describe additional loss of function after repetitions due to pain, fatigue, weakness, and lack of endurance, which were said to significantly limit functional ability with repeated use over a period of time.  The examiner stated that these increased severely throughout the day and/or during overuse.  While the examination was not performed during a flare-up, the examiner described range of motion during a flare-up as being flexion to 40 degrees, extension to 0 degrees, abduction to 10 degrees and adduction to 0 degrees.  During a flare-up, adduction was limited such that the Veteran could not cross his legs.  External and internal rotation was limited to 0 degrees.  Additional factors contributing to disability included instability of station, disturbance of locomotion, and interference with sitting and standing.  There was no reduction in muscle strength or muscle atrophy noted.  There was no ankylosis.  The Veteran did not have malunion or nonunion of the hip or leg length discrepancy.  He reportedly used a walking stick on occasion to aid ambulation.  He did not have functional impairment such that he would be equally well served by amputation with prosthesis in place.  The disability did impact his ability to perform occupational tasks.  It was noted that he still enjoyed working on a stationary bike, but swam and did yoga to keep mobility and strength up as he had now noticed more pain and less range of motion, which was a natural progression of the disability.  Keeping physically fit had sustained him for years and was proven to assist with his daily requirements for both personal and professional status.  

There are two rating periods at issue in the current appeal.  Initially, the evaluation of the Veteran's left hip disability prior to the examination on August 26, 2017, must be determined.  Review of the record shows that prior to this date, the residuals of the Veteran's left femur fracture that resulted in left hip disability, were primarily manifested by pain and some crepitation on range of motion that was reportedly flexion to 90 or 100 degrees, full extension to 0 degrees, abduction to at least 10 degrees and adduction such that the Veteran could cross his left leg over the right and he could toe-out to over 15 degrees.  There were no additional limitations after repetitions of range of motion.  Significantly there were no reports of flare-ups or descriptions of impairment during a flare-up upon which a higher rating, or separate ratings based on individual impairment of range of motion could be made.  The latter was demonstrated on the examination dated on August 26, 2017, when flexion to 40 degrees, extension to 0 degrees, abduction to 10 degrees and adduction to 0 degrees, with adduction limited to such an extent that the Veteran could not cross his legs.  Additionally, external and internal rotation was limited to 0 degrees.  There has never been any documentation of nonunion or ankylosis of the hip joint.  

Given these findings, the Board does not find a basis for disability of the hip productive of marked impairment such that a 30 percent rating could be assigned under Code 5255.  In 2011, there were no symptoms showing deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups.  The disorder was described as being stable.  In 2014, strength was normal and there was no ankylosis, malunion, or nonunion of the femur; a flail hip joint; or leg length discrepancy.  An MRI of the left hip confirmed that there was no evidence of AVN.  And while the disability was described as having an impact on employment, this was only to the extent that activities that involved prolonged walking, standing, or running were precluded.  As such, the Veteran's left hip disorder is not found to be productive of more than moderate disability prior to August 26, 2017.  

As of August 26, 2017, the Veteran was found to be eligible for separate evaluations on the basis of separate limitations in ranges of motion.  He was awarded a 10 percent rating for limitation of extension, which is the highest rating available under the schedular rating criteria (Code 5251).  Another 10 percent rating was assigned on the basis of limitation of flexion, which would require limitation to 30 degrees or less for additional compensation to be awarded on this basis (Code 5252).  Finally, a 20 percent rating was assigned on the basis of limitation of abduction, adduction or rotation, with the Veteran being unable to abduct beyond 10 degrees during a flare-up (Code 5253).  As with extension, this is the highest schedular award that can be made under this criteria.  It is important to note that these ratings were awarded on the basis of the Veteran's perceived disability during a flare-up, and not on the basis of regular examination findings.  As flexion limited to 30 degrees or less has not been demonstrated, there is no basis for an award in excess of 20 percent under Code 5252.  

The Board, at the request of the Veteran's representative, also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left hip limitation of flexion is rated as part of the arthritis and directly corresponds to the schedular criteria for the 20 percent evaluation for moderate impairment of the hip (Code 5255), which also incorporates various orthopedic factors that limit motion or function of the hip.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, there is no significant interference with the activities of daily living or employment documented in the examination reports, so that the disability is found to be clearly contemplated by the rating schedule prior to August 26, 2017.  As of that date, the separate ratings are also found to be specifically contemplated in the schedular rating criteria (Codes 5251, 5252, and 5253).  As noted, these ratings were assigned on the basis of flare-ups of the disease.  It is during these periods where the Veteran reported being unable to do activities of daily living, feeling weak and fatigued with limited mobility and an inability to maintain positions.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left hip disabilities, and no referral for an extraschedular rating is required.  


ORDER

An increased rating for a left hip disability, rated 20 percent disabling prior to August 26, 2017, and a combined 40 percent from August 26, 2017, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


